Citation Nr: 1416840	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  07-28 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for gout affecting bilateral knees with chondromalacia, and right ankle, currently evaluated as 20 percent disabling. 

2.  Entitlement to a compensable rating for residuals, fistula in ano.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to January 1978, and from January 1978 to May 1985. 

This case came before the Board of Veterans' Appeals  (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the 20 percent rating for history of gout with degenerative joint disease, bilateral knees with chondromalacia, and the noncompensable evaluation for residuals, fistula in ano.

These issues were remanded in May 2011.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased rating for gout is addressed in the REMAND portion of the decision below and is REMANDED to the VA RO.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

The Veteran's residuals, fistula in ano, are productive of no more than slight impairment of the rectal and anal sphincter without leakage, and there is no present evidence of a painful scar.



CONCLUSION OF LAW

The criteria for a 10 percent evaluation for residuals, fistula in ano, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, Diagnostic Codes 7332, 7335, 7804 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

A decision from the United States Court of Appeals for Veterans Claims (Court) provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, the Veteran was sent a letter in September 2005 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letter predated the rating decision on appeal

Thereafter, in September 2006 and August 2008 letters he was notified of all elements of the Dingess notice, and the elements of Vazquez-Flores, including the disability-rating and effective-date elements of the claims.

There was a timing deficiency in that the September 2006 and August 2008 letters were sent after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured, however, by readjudication of the claims in the subsequent supplemental statements of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, to include substantial compliance with the May 2011 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's post-service treatment records.  The Board otherwise concludes that no available outstanding evidence has been identified pertaining to the fistula in ano claim.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to this claim.

The Veteran has undergone three examinations which will be discussed below.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes consideration of the evidence pertaining to the level of disability from the time period one year before the claim was filed.  38 U.S.C.A. § 5110.  In addition, the Court has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) .

Diagnostic Code 7335 provides that ano, fistula is to be rated as for impairment of sphincter control.  Under Diagnostic Code 7332, impairment of sphincter control of the rectum and anus is rated 0 percent when healed or slight, without leakage, 10 percent with constant slight or occasional moderate leakage, 30 percent with occasional involuntary bowel movements, necessitating the wearing of a pad, 60 percent with extensive leakage and fairly frequent involuntary bowel movements, and 100 percent for complete loss of sphincter control.

The Board has made a careful longitudinal review of the record, to include treatment records and the VA examination reports of record.  It is observed that the clinical and other probative evidence of record fails to indicate that the Veteran suffers from symptomatology productive of more than healed or slight impairment of the rectal and anal sphincter without leakage.  38 C.F.R. Part 4, Diagnostic Code 7332, 7335.  

The October 2005 VA examination reflects that during service the Veteran had four rectal abscesses requiring incision and drainage over a 1-2 year period.  After the last one was drained he had no further problems.  He had noticed some blood in his stool from time to time and had been diagnosed with hemorrhoids.  He had some pain only with hard stool.  He had control of his bowel and there was no fecal leakage or incontinence.  On examination of the rectum and anus, the internal sphincters were tight and the external sphincter was lax.  There was a fibrotic band circling around the left side of the internal sphincter area from previous incision and drainage surgeries.  No fissures were seen.  The examiner diagnosed rectal abscesses, remote.

At the May 2007 VA examination, the Veteran reported that due to his anal fistula he continued to have leakage because he notices scant amounts of stool in his clothing.  The Veteran reported occasional rectal bleeding and frequent rectal prolapse.  The Veteran complained of itching, burning, diarrhea, difficulty passing stool, pain, and swelling.  There is no history of thrombosis but he reported a frequent history of fecal incontinence.  On physical examination, there was no presence of anorectal fistula and anal or rectal stricture.  His sphincter was not impaired and there was no rectal prolapse.  Internal sphincters were tight and there was a fibrotic band circling around the left side of the internal sphincter area from previous incision and drainage surgeries.  The sphincter was tight.  The examiner diagnosed resolved rectal abscesses with anal fistula.  

In April 2012, the Veteran reported that he has had a reoccurring fistula over the years previously but reported not having a problem with it at present or for many years.  He denied any leaking of bowel movements, and there was no uncontrolled bowel movements; no use of pad; no impaired sphincter control; and, occasional stool smears in underwear.  The examiner indicated that the symptoms associated with his anal/perianal fistula was slight impairment of sphincter control without leakage.  The examiner characterized his residual of anal fistula impairment as mild.  

Based on the examination findings, the Board finds that the disability picture most nearly approximates the criteria for a 10 percent rating throughout the evaluation period, for occasional moderate leakage.  This accounts for the Veteran's reports of fecal incontinence raised at the May 2007 VA examination, as well as the reports of occasional smearing at his most recent examination in 2012.

While a 10 percent evaluation is deemed warranted, a rating in excess of this amount is not.  In this vein, the Board observes that the most probative evidence of record fails to indicate occasional involuntary bowel movements as required for a 30 percent evaluation under the appropriate schedular criteria noted above.  Again, as detailed above, the May 2007 VA examiner found that his sphincter was not impaired and there was no rectal prolapse.  

Additionally, the clinical and other probative evidence of record also fails to indicate that the Veteran suffers from a painful scar as required for a compensable evaluation under the provisions of 38 C.F.R. Part 4, Diagnostic Code 7804.  The October 2005 examiner noted that there was scarring about the anal area with a flat depigmented scar extending up from the lateral aspect to the 12 o'clock on the anal canal  There was a scar in the internal sphincter which was a flat scar with depigmentation in the center and the scar measured 1 x 2 cm.  It was triangle shaped.  The April 2012 VA examiner noted that he has scar hardness palpated in anus up to approximately 2 cm at 7 o'clock position posteriorly.  

The Board further observes that treatment records do not refer to treatment for chronic prostatitis and epididymitis. 

Thus, the Board concludes that the noncompensable disability evaluation adequately reflects the Veteran's present level of disability.  Accordingly, a compensable evaluation for residuals, fistula in ano is not warranted.

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

The Board notes that the Veteran has been retired since 2004.  The Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU) as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16 . In the event that a claim of a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran's service-connected disabilities, to include his residuals, fistula of ano, preclude employment.  Entitlement to a TDIU due to his service-connected disabilities is not warranted.


ORDER

Entitlement to a 10 percent rating for residuals, fistula in ano, is granted.


REMAND

Service connection is in effect for gout affecting the bilateral knees with chondromalacia.  

A May 2012 treatment record reflects a history of gout and osteoarthritis affecting the right ankle.  Thereafter, in May 2012, the Veteran sought emergency room treatment for a gout flare-up affecting the right knee and ankle.  On physical examination, there was edema of the right knee and ankle.  

The Veteran should be scheduled for a VA examination to determine the current level of impairment due to the service-connected gout with degenerative joint disease, bilateral knees, and right ankle.



Accordingly, the case is REMANDED for the following actions:

1.  Associate updated treatment records from the Fayetteville VA Medical Center for the period from January 25, 2014.

2.  Thereafter, the Veteran should be scheduled for a VA examination to determine the current level of impairment due to the service-connected gout with degenerative joint disease, bilateral knees, and right ankle.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum. 

All clinical and special test findings should be clearly reported, and pertinent orthopedic findings should be reported with regard to the knees and right ankle.  Range of motion testing should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated, and whether any limitation of motion is moderate or marked.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  

The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion.

With regard to the knees, the examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation. 

The examiner should also determine whether any other extremities are affected by gout, and, if so, a thorough examination of the extremity should be conducted.  

A complete rationale should be given for all opinions and conclusions expressed. 

3.  If the benefit sought on appeal is not fully granted, the AOJ should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


